internal_revenue_service national_office technical_advice_memorandum index uil no case misno - tam-111148-99 - 00m f157 b67 act district_director southeast key district taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend issuer l u organization bonds facilities date date date date date date - tam-111148-99 issues this technical_advice_memorandum presents the following issues concerning the effect of a retroactive revocation of an organization's tax-exempt status under sec_501 of the internal_revenue_code on the interest on bonds issued as sec_501 bonds under sec_145 for_the_use_of that organization whether the revocation of the organization’s sec_501 status causes the interest on the bonds to be includable in the gross_income of the bondholders and if so is it includable retroactively to the date_of_issue of the bonds ‘ whether the cancellation of the bonds prevents interest on the bonds from being includable in the gross_income of the bondholders and whether the issuer can challenge the revocation of the organization's tax- exempt status administratively or judicially should the responses to the above issues result in bond interest being includable in the bondholders’ gross_income the issuer has requested relief under sec_7805 that such result not have retroactive effect this request will be addressed in a separate technical_advice_memorandum conclusions interest on the bonds is includable in the gross_income of the bondholders beginning with the date_of_issuance of the bonds cancellation of the bonds does not prevent interest on the bonds from being includable in the gross_income of the bondholders the issuer can challenge whether the interest on the bonds is includable in the gross_income of the bondholders through its right to an administrative appeal under revproc_99_35 r b - facts - the bonds were issued on date and the proceeds were loaned to a conduit borrower the organization for purchase of the facilities the organization had received a favorable determination_letter as to its status as a tax-exempt_organization under sec_501 the letter was dated date with an effective date retroactive to the organization’s date of incorporation date which preceded date on or about date a determination_letter was issued to the organization revoking its status as a sec_501 organization retroactive to the taxable_year ending date due to the deliberate action or actions of the organization taken during that year the exact date of those actions is not clear from the materials submitted the issue_date of the bonds date is within the organization's taxable_year ending date on date tll tam-111148-99 which was more than years after date the bonds were canceled and taken off the market the organization did not pursue its administrative remedies for contesting the revocation law and analysis issue - includability of bond interest sec_103 provides with certain exceptions that gross_income does not include interest on any state_or_local_bond sec_103 provides that subsection a does not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_141 provides that the term qualified_bond includes any private_activity_bond if such bond is a qualified sec_501 bond and meets other specified requirements sec_145 provides that a qualified sec_501 bond means any private_activity_bond issued as part of an issue if all property which is to be provided by the net_proceeds of the issue is to be owned by a sec_501 organization or a governmental_unit and such bond would not be a private_activity_bond if-- a sec_501 organizations were treated as governmental units with respect to their activities which do not constitute unrelated trades_or_businesses determined by applying sec_513 and b paragraphs and of sec_141 were applied by substituting percent for percent each place it appears and by substituting net_proceeds for proceeds each place it appears this case involves the effect on the bonds of a determination that the conduit borrower's sec_501 status be revoked the determination occurred several years after the bonds were issued but had an effective date retroactive to the taxable_year in which the bonds were issued the issue of whether the revocation causes the interest on the bonds to be includable in the bondholders’ gross_income in part turns on the question of whether the tests under sec_145 are to be applied only at the time of issuance of the bonds or are applicable throughout the term of the bonds the predecessor to sec_145 sec_103 of the internal_revenue_code of ‘the code was enacted by the revenue and expenditure control act of sec_107 1968_2_cb_715 intended that the subsidy inherent in tax-exempt_bonds not benefit private in enacting sec_103 of the code congress 7b tam-111148-99 corporations h_r conf_rep no cong 2d sess 1968_2_cb_806 cong rec organizations described in sec_501 with respect to a trade_or_business that was not unrelated_trade_or_business under sec_513 were not considered as private corporations sec_103 of the code this intent to restrict the benefit of the subsidy was continued when congress id the legislative_history of sec_145 clearly shows that congress enacted sec_145 in the tax_reform_act_of_1986 sec_1301 1986_3_cb_520 at that time congress added the requirement that the property financed with qualified sec_501 bonds is to be owned by a sec_501 organization ora governmental_unit intended that the interest on sec_501 bonds only be exciudable from the bondholders’ gross_income where the proceeds actually are being used by a sec_501 organization in its exempt_activities and the bond-financed facility is owned by such an organization or a governmental_unit h_r rep no cong sess 1986_3_cb_537 s rep no cong 2d sess 1986_3_cb_841 h_r conf_rep no cong 2d sess il-725 1986_3_cb_725 accordingly we consider the status of the organization as the owner and user of the facilities subsequent to the date_of_issuance of the bonds actions of organization caused its sec_501 status to be revoked therefore the facilities were no longer owned or used by a sec_501 organization the bonds were no longer qualified sec_501 bonds and interest on the bonds is includable in the bondholders’ gross_income if a remedial action is either unavailable or ineffective sec_1_145-2 of the income_tax regulations which provides that an issue ceases to be an issue of qualified sec_501 bonds if the issuer or the sec_501 organization takes a deliberate action subsequent to the issue_date that causes the issue to fail to comply with the requirement of sec_141 and sec_145 such as an action that results in revocation of exempt status of the sec_501 organization cf having decided that interest on the bonds may be includable in the - bondholders’ gross_income because of the revocation the question remains as of what date would it be includable congress generally intended the interest to be includable retroactive to the date_of_issuance of the bonds h_r rep no cong sess 1986_3_cb_560 under present law interest on bonds may become taxable either retroactively to the date_of_issue or if specifically provided in the code prospectively if certain events occur see alsa h_r rep no cong sess 1986_3_cb_498 where congress did not intend the inclusion of interest to be retroactive it so provided cf sec_144 sec_145 contains no such provision consequently the interest on the bonds is includable if at all retroactively to the date of their issuance ae tam-111148-99 for the above discussion we assume that the date of the action or actions causing the organization to lose its sec_501 status occurred after the issuance of the bonds if the action or actions occurred on or before the date_of_issuance the result would be the same because the bonds would not have been qualified sec_501 bonds further the following remedial action discussion would be inapplicable issue - cancellation of the bonds in this case the tax-exempt status of the organization was revoked effective with the organization's taxable_year ending date based on its deliberate action or actions during that taxable_year the bonds were canceled on date more than years after date this raises two questions the first is whether in this case cancellation of the bonds is a remedial action that could prevent interest on the bonds from being includable in the gross_income of the bondholders assuming that cancellation of the bonds is a remedial action the second question is what is the relevant date for evaluating whether the remedial action is effective to prevent interest on the bonds from being includable in the gross_income of the bondholders revproc_93_17 1993_1_cb_50 sets forth conditions under which a change in use of bond proceeds from a qualified to a nonqualified use will not result in the bonds being treated as violating certain requirements of sec_141 through this revenue_procedure is effective for any change_of use of a bond-financed facility that occurs after date sec_1_141-12 made applicable to qualified sec_501 bonds by sec_1_145-2 generally effective for bonds issued after date sets forth similar conditions under which an action that causes an issue to meet the private business tests is not treated as a deliberate action the effective date of revproc_93_17 falls-within the organization's taxable_year ending date however the specific date of the action or actions of organization causing the revocation of its sec_501 status see discussion below is uncertain for purposes of this technical_advice we assume that neither revproc_93_17 nor sec_1_141-12 are applicable nevertheless the principles underlying revproc_93_17 and can be applied to these facts regardless we would apply the same analysis and reach the same result under revproc_93_17 because the facts in this case do not fit within the safe_harbor that is presented there in revproc_93_17 the tax-exempt status of the bond interest is preserved if the bonds that financed the facility are redeemed or defeased within days after the change in use of the facility the principle underlying this rule is that removal of the tax-exempt_bonds from the marketplace ends the subsidy inherent in ap tam-111148-99 the exemption thereby preventing it from benefitting the nonqualified use case cancellation of the bonds had the potential for achieving this same result and is a remedial action that if properly taken would prevent interest on the bonds from being includable in the gross_income of the bondholders in this consideration of whether or not cancellation of the bonds was effective to prevent bond interest from being includable in the gross_income of the bondholders requires a determination of when the action or actions occurred that caused the bonds to be non-qualified this in turn requires a determination of whether for measurement purposes it was the act of sending the revocation letter to the organization or the organization's action or actions causing the revocation that are relevant under sec_1_145-2 the timeliness of an effective remedial action is measured from the action or actions of the sec_501 organization that caused the revocation that organization is responsible for ensuring compliance with the requirements that entitle it to enjoy the benefits of a sec_501 organization this principle is applicable in this case and leads us to conclude that it is the organization's action or actions that are relevant for determining whether cancellation of the bonds was an effective remedial action although this may place a hardship on issuers this result ensures that the benefit of the subsidy inherent in tax-exempt_bonds is restricted to the users intended by congress under revproc_93_17 as weil as sec_1_145-2 applying sec_1_141-12 the remedial action of redemption or defeasance of non-qualified bonds must occur within days of the action or actions that caused the bonds to be disqualified under such circumstances the de minimus benefit to the non-qualified user of the bond- financed facility during that period is ignored in this case the bonds were canceled more than years after the action or actions of organization that caused it to no longer qualify as a sec_501 organization this amount of time is not de minimus and cannot be ignored the cancellation of the bonds therefore is not a proper remedial action because it was not timely taken it does not prevent interest on the bonds from being includable in the gross_income of the bondholders - issue - issuer's right to challenge revocation sec_7428 provides that an organization that exhausts its administrative remedies may seek a declaratory_judgment regarding a determination revoking its qualification as an organization described in sec_501 by filing a pleading in the tax_court the claims_court or the district_court of the united_states for the district of columbia before the day after the date of the mailing of the adverse determination_letter thus the issuer is not the appropriate petitioner for an action under sec_7428 sec_7478 provides that the prospective issuer of bonds may file an action for a tam-111148-99 a declaratory_judgment in the tax_court regarding an adverse determination as to the excludability of interest of the prospective obligations from gross_income sec_7478 applies only to prospective obligations not outstanding obligations the bonds are not prospective obligations sec_7478 provides the only avenue for the issuer to challenge the tax-exempt status of bonds in court because it is the bondholders not the issuer that bear the liability of the tax on the interest accordingly we conclude that the issuer is unable to challenge ina judicial forum the revocation of the exempt status of the organization or the includability of the interest on the bonds revproc_99_35 r b provides procedures for issuers to request an administrative appeal to the office of appeals of a proposed adverse determination by an employee_plans exempt_organizations key district district that the interest on their debt obligations is not excludable from gross_income pursuant to revproc_99_35 once the issuer receives a written notice from the district containing the proposed adverse determination the issuer may request an appeal in this case therefore should the district issue a written notice containing a proposed adverse determination as to the excludability of the interest on the bonds at that time the issuer may follow the procedures in revproc_99_35 thus although the issuer cannot pursue a judicial challenge to the organization's sec_501 status it has available to it the administrative appeal process through which to challenge the includability of interest on the bonds in the gross_income of the bondholders caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
